DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 respectively of U.S. Patent No. 11,096,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations of the instant application claims, respectively (see table below). The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claims 2-5, 7-10, 12-15 and 17-20 are rejected as being dependent on independent claims 1, 6, 11 and 16.
Application 17/368,392
U.S. Patent No. 11,096,019
Claim 1 and 11. 
A method comprising: receiving, by a network element and prior to a first device requesting a voice call session with a second device, presence information for the second device; determining, based on the first device requesting a first voice call session with the second device and based on the presence information, that the first voice call session has not been established between the first device and the second device; and sending, to the first device, a text message.

Claim 1.  
A  method comprising: receiving, by a network element, from a second device, and prior to a first device requesting a voice call session with the second device, an indication of a preference for receiving a text message instead of a voice message; determining, based on the first device requesting a first voice call session with the second device, that the first voice call session has not been established between the first device and the second device; determining the preference, associated with the second device, for receiving a text message instead of a voice message; and sending, to the first device, as-the indication of the preference for receiving a text message.

Claim 6
A network element comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the network element to: receive, prior to a first device requesting a voice call session with a second device, presence information for the second device; determine, based on the first device requesting a first voice call session with the second device and based on the presence information, that the first voice call session has not been established between the first device and the second device; and send, to the first device, a text message. 
Claim 8
A network element comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the network element to: receive, from a second device and prior to a first device requesting a voice call session with the second device, an indication of a preference for receiving a text message instead of a voice message; determine, based on the first device requesting a first voice call session with the second device, that the first voice call session has not been established between the first device and the second device; determine the preference, associated with the second device, for receiving a text message instead of a voice message; and send, to the first device, the indication of the preference for receiving a text message.

Claim 16
A system comprising: a network element; and a second device, wherein the network element is configured to: determine, based on a first device requesting a first voice call session with the second device and based on presence information for the second device, that the first voice call session has not been established between the first device and the second device; and send, to the first device, a text message; and wherein the second device is configured to: send, to the network element and prior to the first device requesting the first voice call session, the presence information.
Claim 15
A system comprising: a network element; and a first device; wherein the network element comprises: one or more first processors; and memory storing instructions that, when executed by the one or more first processors, cause the network element to: receive, from a second device and prior to the first device requesting a voice call session with the second device, an indication of a preference for receiving a text message instead of a voice message; determine, based on the first device requesting a first voice call session with the second device, that a first voice call session has not been established between the first device and the second device;  determine the preference, associated with the second device, for receiving a text message instead of a voice message; and send, to the first device, the indication of the preference for receiving a text message; and wherein the first device comprises: one or more second processors; and memory storing instructions that, when executed by the one or more second processors, cause the first device to: send a request for the first voice call session; and send, based on the indication of the preference, associated with the second device, for receiving a text message, a first text message. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571)272-7871.  The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647